Citation Nr: 0638029	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for paroxysmal 
ventricular tachycardia, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1956 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama where the veteran was awarded service connection for 
PTSD and assigned an initial rating of 10 percent disabling. 

During the pendency of this appeal, the RO awarded the 
veteran an increased rating to 30 percent on June 2004, 
effective March 31, 2003, the date of the claim. The RO, 
then, awarded the veteran another increased rating to 50 
percent in a November 2004 rating decision, effective March 
31, 2003. The veteran's claim remains in controversy unless 
the maximum available benefit is awarded. See AB v. Brown, 6 
Vet. App. 35 (1993).  Accordingly, the claim is still 
properly before the Board here. 

In February 2006, the RO issued a rating decision that denied 
service connection for paroxysmal ventricular tachycardia, 
claimed as secondary to the veteran's service-connected PTSD.  
The veteran timely filed a notice of disagreement (NOD) 
regarding this decision in April 2006. 

The veteran had a hearing before the Board in June 2006 and 
the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Post-Traumatic Stress Disorder (PTSD)

During the pendency of this appeal, recent litigation further 
redefined the VA's duty-to-assist and notification 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  Most 
significantly, the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) held that the VCAA requires notification 
to include an explanation as to the information or evidence 
needed to establish a disability rating and effective date 
for the claim on appeal. 

Here, the RO did send the veteran a VCAA letter in May 2003 
and again in January 2004 outlining the evidence needed to 
establish service connection and an increased rating to a 
service-connected disability, but did not include an 
explanation as to how disability ratings and effective dates 
are assigned. Given the nature of the claim on appeal and in 
light of Dingess/Hartman, 19 Vet. App. 473, the RO should 
send a corrective VCAA letter. 

The Board finds, further, that the veteran's past PTSD 
examination may not reflect the current severity of his 
condition. The veteran's psychiatric condition was last 
examined in August 2004, over two years ago. Since the 2004 
examination, the veteran's outpatient treatment records and 
veteran's testimony reflects his condition may have worsened.  
Specifically, the 2004 examination reflects a GAF score of 50 
with regard to the severity of the veteran's condition.  The 
veteran's outpatient treatment records from 2004 to June 2006 
indicate GAF scores ranging as low as 35 to as high as 60.  
The symptoms indicated therein and in the veteran's 
testimony, moreover, are different than those reflected in 
the 2004 examination. 

Given the great disparity in medical evidence regarding the 
severity of the veteran's current condition, the Board 
concludes a new examination is necessary. Where the evidence 
of record may not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006). The RO should afford the veteran a new VA examination 
to ascertain the current condition of the veteran's PTSD.

The RO should also take this opportunity to obtain any recent 
treatment from June 2006 to the present. 

The Board also notes that this claim stems from a rating that 
granted service connection and assigned the initial rating. 
Accordingly, the RO should consider "staged" ratings if 
warranted by the evidence. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Paroxysmal Ventricular Tachycardia

A February 2006 rating decision denied a claim for service 
connection for paroxysmal ventricular tachycardia, claimed as 
secondary to the veteran's service-connected PTSD. The 
veteran timely provided his notice of disagreement (NOD) with 
the February 2006 denial in an April 2006 statement. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO should send a corrective VCAA letter 
ensuring that all the duty-to-notify 
requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, have been fulfilled. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2. Obtain any medical records and 
hospitalization records for the veteran's 
PTSD from the VA outpatient clinic in 
Anniston-Oxford, Alabama and from the VA 
medical clinic in Birmingham, Alabama for 
the time period June 2006 to the present.  
Any negative responses should be 
documented in the file. 

3. After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his PTSD.  The examiner should ascertain 
the current severity of the condition, 
including providing a GAF score. The 
examiner must conduct all necessary tests 
to ascertain the current severity of the 
veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically resolving the 
diverse GAF scores in the outpatient 
treatment records. 

4. After the above is complete, 
readjudicate the veteran's claim for 
entitlement to an initial rating greater 
than 50 percent for post-traumatic stress 
disorder (PTSD). If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

5. Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for paroxysmal ventricular 
tachycardia, claimed as secondary to PTSD. 
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b). 
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


